

EXHIBIT 10.1
APOLLO EDUCATION GROUP, INC.
2000 STOCK INCENTIVE PLAN
AS AMENDED AND RESTATED
ARTICLE 1
PURPOSE
1.1    GENERAL. The Apollo Education Group, Inc. 2000 Stock Incentive Plan (the
“Plan”) was previously approved by the Board and the Company’s shareholders. The
Plan’s purpose is to promote the success and enhance the value of Apollo
Education Group, Inc. (the “Company”) by linking the personal interests of its
directors, employees, officers, and executives of, and consultants and advisors
to, the Company to those of Company shareholders and by providing such
individuals with an incentive for outstanding performance in order to generate
superior returns to shareholders of the Company. The Plan is further intended to
provide flexibility to the Company in its ability to motivate, attract, and
retain the services of directors, employees, officers, and executives of, and
consultants and advisors to, the Company upon whose judgment, interest, and
special effort the successful conduct of the Company’s operation is largely
dependent.
ARTICLE 2
EFFECTIVE DATE
2.1    EFFECTIVE DATE. The Plan was originally effective as of August 29, 2000
(the “Effective Date”). The Plan has been amended and restated on several
occasions since the Effective Date. Subject to the approval of the holders of
the Company’s outstanding voting stock, the effective date of this amended and
restated Plan is July 31, 2015.
ARTICLE 3
DEFINITIONS AND CONSTRUCTION
3.1    DEFINITIONS. When a word or phrase appears in this Plan with the initial
letter capitalized, and the word or phrase does not commence a sentence, the
word or phrase shall generally be given the meaning ascribed to it in this
Section or in Sections 1.1 or 2.1 unless a clearly different meaning is required
by the context. The following words and phrases shall have the following
meanings:
(a)“Award” means any Option, Stock Appreciation Right, Restricted Stock Award,
Restricted Stock Unit Award, Performance Share Award, or Performance-Based Award
granted to a Participant under the Plan.
(b)“Award Agreement” means any written agreement, contract, or other instrument
or document evidencing an Award.



--------------------------------------------------------------------------------



(c)“Board” means the Board of Directors of the Company.
(d)“Cause” means (except as otherwise provided in an Award Agreement) if the
Committee, in its reasonable and good faith discretion, determines that the
employee, consultant, or advisor (i) fails to substantially perform his duties
(other than as a result of Disability), after the Board or the executive to
which the Participant reports delivers to the Participant a written demand for
substantial performance that specifically identifies the manner in which the
Participant has not substantially performed his duties; (ii) engages in willful
misconduct or gross negligence that is materially injurious to the Company or a
Subsidiary; (iii) breaches his duty of loyalty to the Company or a Subsidiary;
(iv) unauthorized removal from the premises of the Company or a Subsidiary of a
document (of any media or form) relating to the Company or a Subsidiary or the
customers of the Company or a Subsidiary; or (v) has committed a felony or a
serious crime involving moral turpitude.
(e)“Change of Control” means and includes each of the following (except as
otherwise provided in an Award Agreement):
(1)there shall be consummated any consolidation or merger of the Company in
which the Company is not the continuing or surviving entity, or pursuant to
which Stock would be converted into cash, securities or other property, other
than a merger of the Company in which the holders of the Company’s Stock
immediately prior to the merger have the same proportionate ownership of
beneficial interest of common stock or interests of the surviving entity
immediately after the merger;
(2)there shall be consummated any sale, lease, exchange or other transfer (in
one transaction or a series of related transactions) of assets aggregating more
than 80% of the assets of the Company;
(3)the shareholders of the Company shall approve any plan or proposal for
liquidation or dissolution of the Company;
(4)any person (as such term is used in Section 13(d) and 14(d)(2) of the
Exchange Act), other than (A) an employee benefit plan of the Company or any
Subsidiary or any entity holding shares of capital stock of the Company for or
pursuant to the terms of any such employee benefit plan in its role as an agent
or trustee for such plan, or (B) any affiliate of the Company as of the
Effective Date becomes the beneficial owner (within the meaning of Rule 13d-3
under the Exchange Act) of 50% or more of the Stock; or
(5)during any two-year period, individuals who at the beginning of the period do
not constitute a majority of the Board at the end of such period, unless the
appointment or the nomination for election by the Company’s shareholders of each
new director was approved by a vote of at least two-thirds of the directors then
still in office who were directors at the beginning of the period.
(f)“Code” means the Internal Revenue Code of 1986, as amended.
(g)“Committee” means the committee of the Board described in Article 4.

2

--------------------------------------------------------------------------------



(h)“Covered Employee” means an Employee who is a “covered employee” within the
meaning of Section 162(m) of the Code.
(i)“Disability” shall mean (except as otherwise provided in an Award Agreement)
any illness or other physical or mental condition of a Participant which renders
the Participant incapable of performing his customary and usual duties for the
Company, or any medically determinable illness or other physical or mental
condition resulting from a bodily injury, disease, or mental disorder that in
the judgment of the Committee is permanent and continuous in nature. The
Committee may require such medical or other evidence as it deems necessary to
judge the nature and permanency of the Participant’s condition.
(j)“Exchange Act” means the Securities Exchange Act of 1934, as amended.
(k)“Fair Market Value” means, as of any relevant date, the closing price of the
Stock on that date as reported on the Nasdaq Global Market (or on any other
national securities exchange on which the Stock is at the time listed for
trading) or, if no closing price is reported for that date, the closing price
per share of Stock on the next preceding date for which a closing price was
reported.
(l)“Incentive Stock Option” means an Option that is intended to meet the
requirements of Section 422 of the Code or any successor provision thereto.
(m)“Non-Employee Director” means a member of the Board who qualifies as a
“NonEmployee Director” as defined in Rule 16b-3(b)(3) of the Exchange Act, or
any successor definition adopted by the Board.
(n)“Non-Qualified Stock Option” means an Option that is not intended to be an
Incentive Stock Option.
(o)“Option” means a right granted to a Participant under Article 7 of the Plan
to purchase Stock at a specified price during specified time periods. An Option
may be either an Incentive Stock Option or a Non-Qualified Stock Option.
(p)“Participant” means a person who, as a director, employee, officer, or
executive of, or consultant or advisor providing services to, the Company or any
Subsidiary, has been granted an Award under the Plan.
(q)“Performance-Based Awards” means the Performance Share Awards, Restricted
Stock Awards and Restricted Stock Unit Awards granted to selected Covered
Employees pursuant to Articles 9, 10 and 11, but which are subject to the terms
and conditions set forth in Article 12. All Performance-Based Awards are
intended to qualify as “performance-based compensation” under Section 162(m) of
the Code.
(r)“Performance Criteria” means the criteria that the Committee selects for
purposes of establishing the Performance Goals for a Participant for a
Performance Period. The Performance Criteria that will be used to establish
Performance Goals are limited to the following:

3

--------------------------------------------------------------------------------



(i) pre-tax or after-tax net earnings or net income, (ii) sales or revenue
growth or other revenue or sales objectives, (iii) cash flow, operating cash
flow or free cash flow objectives, (iv) return on assets or net assets, (v)
return on stockholder equity, (vi) return on capital or invested capital, (vii)
Stock price per share or growth in Stock price per share, (viii) total
stockholder return, (ix) operating margin or gross or net profit margin,
(x) earnings per share, (xi) market share, (xii) operating income or pre-tax or
after-tax net operating income, (xiii) operating profit or pre-tax or after-tax
net operating profit, (xiv) operating earnings or pre-tax or after-tax net
operating earnings, (xv) earnings or operating income before interest, taxes,
depreciation, amortization and/or charges for stock-based compensation, (xvi)
economic value-added models, (xvii) cost reductions, (xviii) budget objectives,
(xix) litigation and regulatory resolution goals, (xx) expense control goals,
(xxi) measures of student academic success, (xxii) measures of student
satisfaction at one or more of the Company’s universities or throughout the
Company’s university system as a whole, as formulated by the Committee and
validated in one or more instances through one or more independently-conducted
surveys, (xxiii) measures of faculty performance at one or more of the Company’s
universities or throughout the Company’s university system as a whole, (xxiv)
measures of faculty satisfaction at one or more of the Company’s universities or
throughout the Company’s university system as a whole, as formulated by the
Committee and validated in one or more instances through one or more
independently-conducted surveys, (xxv) measures to enhance student protection or
student service at one or more of the Company’s universities or throughout the
Company’s university system as a whole, and (xxvi) measures of employee
productivity. Any of the foregoing criteria may be measured either in absolute
terms or as compared to any incremental increase or as compared to results of a
peer group or as measured in terms of one or more business units or Subsidiaries
of the Company. The Committee shall, within the time prescribed by Section
162(m) of the Code, define in an objective fashion the manner of calculating the
Performance Criteria it selects to use for such Performance Period for such
Participant.
(s)“Performance Goals” means, for a Performance Period, the goals established in
writing by the Committee for the Performance Period based upon the Performance
Criteria. The Committee, in its discretion, may, within the time prescribed by
Section 162(m) of the Code for establishing the Performance Goal or Goals,
specify one or more of the following adjustments or modifications to be made in
the calculation of such Performance Goal or Goals to the extent permitted by,
and in accordance with, Section 162(m) of the Code: (i) asset impairments or
write-downs, including impairment charges related to goodwill, intangible assets
or other long-lived assets, (ii) litigation verdicts, judgments or claim
settlements, (iii) the effect of changes in tax law, accounting principles or
other laws, regulations or provisions affecting reported results, (iv) accruals
for reorganization and restructuring programs and other related expenses, (v)
extraordinary nonrecurring items, including those addressed in management's
discussion and analysis of financial condition and results of operations
appearing in the Company’s annual report to stockholders for the applicable
year, and any other item that is either unusual or infrequent in nature, as
determined in accordance with Accounting Standards Codification Topic 225-20
“Extraordinary and Unusual Items”, (vi) the operations of any business acquired
by the Company (or any Subsidiary) or of any joint venture in which the Company
(or any Subsidiary) participates, (vii) the divestiture of one or more business
operations or the assets of the Company or (any Subsidiary) or of any joint
venture in which the Company (or any Subsidiary) participates, (viii) the costs
incurred in connection with such acquisitions or divestitures, (ix) the
financial results of any businesses classified as discontinued

4

--------------------------------------------------------------------------------



operations for all or a portion of the applicable performance or measurement
period, (x) items of income, gain, loss or expense attributable to the
operations of any business acquired or divested by the Company or any
Subsidiary, (xi) stock-based compensation, (xii) cash payments made in
settlement of incentive awards under the Plan or any other plan or program
implemented by the Company or any Subsidiary, (xiii) intercompany transactions
between or among the Company and one or more of its Subsidiaries, (xiv) the
impact of foreign exchange gains and losses and (xv) employee separation costs
not in the ordinary course of business.
In addition to the foregoing adjustments, should the Performance Goal be tied to
cash flow, operating cash flow or free cash flow objectives, then the Committee
may, in establishing the applicable targets, authorize adjustments, deductions
and/or exclusions with respect to one or more of the following items to the
extent those items are to be utilized in the calculation of cash flow, operating
cash flow or free cash flow for any or all of the fiscal years within the
applicable Performance Period or any other fiscal year that serves as a base or
comparative measurement year: (i) cash amounts expended in the acquisition of
property, plant and equipment, (ii) cash amounts paid in connection with actual
or proposed acquisitions of one or more businesses or the assets of one or more
businesses or in connection with start-up enterprises, (iii) cash flows or
adjusted cash flows attributable to any businesses or assets acquired or
divested during the Performance Period (or other relevant measurement period),
(iv) cash amounts paid as interest expense, (v) cash amounts received as
interest income, (vi) cash amounts paid in connection with judgments, verdicts
and settlements with respect to specified litigation matters, (vii) increases or
decreases in restricted cash attributable to Title IV student funding, (viii)
increases or decreases in working capital or other working capital adjustments,
(ix) cash flows or adjusted cash flows attributable to new businesses or
entities begun by the Company or any Subsidiary, (x) cash flow impact of
intercompany transactions between or among the Company and one or more
Subsidiaries involving the acquisition, licensing or cost sharing of intangible
assets, (xi) cash flow impact of costs or charges related to internal corporate
services, (xii) capital expenses, (xiii) capital leases, (xiv) items of income,
gain (or credit) or expense or loss associated with intercompany transactions
and (xv) debt obligations.
In further clarification of the various adjustments that may be made to one or
more Performance Goals in accordance with this Section 3.1(s) and without
limiting the scope or generality of those permissible adjustments, should the
Performance Goal be tied to any net income, operating income or operating profit
objectives, then the Committee may, in establishing the applicable net income,
operating income or operating profit target, authorize one or more of the
following adjustments to net income, operating income or operating profit for
any fiscal year within the applicable Performance Period:
(i)     the exclusion of all acquisition costs expensed for the applicable
fiscal year, whether relating to acquisitions effected during that year or any
prior fiscal year,
(ii)     the exclusion of all income, gain or loss attributable to companies or
other entities acquired during the applicable fiscal year,
(iii)     the exclusion of impairment charges related to goodwill, intangible
assets or other long-lived assets,

5

--------------------------------------------------------------------------------



(iv)     the exclusion of amounts expensed in connection with judgments,
verdicts and settlements with respect to specified litigation matters,
(v)    the exclusion of stock-based compensation expense or costs, as computed
in accordance with applicable accounting principles, and
(vi)    any other applicable adjustments authorized in accordance with the
foregoing provisions of this Section 3.1(s).
(t)“Performance Period” means the one or more periods of time, which may be of
varying and overlapping durations, as the Committee may select, over which the
attainment of one or more Performance Goals will be measured for the purpose of
determining a Participant’s right to, and the payment of, a Performance-Based
Award.
(u)“Performance Share” means a right granted to a Participant under Article 9,
to receive cash, Stock, or other Awards, the payment of which is contingent upon
achieving certain Performance Goals established by the Committee.
(v)“Plan” means the Apollo Education Group, Inc. 2000 Stock Incentive Plan, as
amended and restated.
(w)“Restricted Stock Award” means Stock granted to a Participant under Article
10 that is subject to certain restrictions and to risk of forfeiture.
(x)“Restricted Stock Unit Award” means restricted stock units awarded to a
Participant under Article 11 which will entitle the Participant to receive the
shares of Stock underlying such Award upon the attainment of designated
performance objectives (which may, but need not, include one or more Performance
Goals) or the satisfaction of specified employment or service requirements or
upon the expiration of a designated time period following the vesting of such
Award.
(y)“Stock” means Apollo Education Group, Inc. Class A common stock and such
other securities of the Company that may be substituted for such stock, pursuant
to Article 14.
(z)“Stock Appreciation Right” or “SAR” means a right granted to a Participant
under Article 8 to receive a payment equal to the difference between the Fair
Market Value of a share of Stock as of the date of exercise of the SAR over the
grant price of the SAR, all as determined pursuant to Article 8.
(aa)“Subsidiary” means any corporation or other entity of which a majority of
the outstanding voting stock or voting power is beneficially owned directly or
indirectly by the Company.

6

--------------------------------------------------------------------------------



ARTICLE 4
ADMINISTRATION
4.1    COMMITTEE. The Plan shall be administered solely and exclusively by a
Committee appointed by, and serving at the discretion of, the Board. The
Committee shall consist of at least three (3) members, each of whom shall
qualify as (i) a Non-Employee Director and (ii) an “outside director” under Code
Section 162(m) and the regulations issued thereunder.
4.2    ACTION BY THE COMMITTEE. A majority of the Committee shall constitute a
quorum. The acts of a majority of the members present at any meeting at which a
quorum is present, and acts approved in writing by a majority of the Committee
in lieu of a meeting, shall be deemed the acts of the Committee. Each member of
the Committee is entitled to, in good faith, rely or act upon any report or
other information furnished to that member by any officer or other employee of
the Company or any Subsidiary, the Company’s independent certified public
accountants, or any executive compensation consultant or other professional
retained by the Company to assist in the administration of the Plan.
4.3    AUTHORITY OF COMMITTEE. Subject to any specific designation in the Plan,
the Committee has the exclusive power, authority and discretion to:
(a)    Designate Participants to receive Awards;
(b)    Determine the type or types of Awards to be granted to each Participant;
(c)    Determine the number of Awards to be granted and the number of shares of
Stock to which an Award will relate;
(d)    Determine the terms and conditions of any Award granted under the Plan
including but not limited to, the exercise price, grant price, or purchase
price, any restrictions or limitations on the Award, any schedule for lapse of
forfeiture restrictions or restrictions on the exercisability of an Award, and
accelerations or waivers thereof, based in each case on such considerations as
the Committee in its sole discretion determines; provided, however, that the
Committee shall not have the authority to accelerate the vesting or waive the
forfeiture of any Performance-Based Awards;
(e)    Amend, modify, or terminate any outstanding Award, with the Participant’s
consent unless the Committee has the authority to amend, modify, or terminate an
Award without the Participant’s consent under any other provision of the Plan.
(f)    Determine whether, to what extent, and under what circumstances an Award
may be settled in, or the exercise price of an Award may be paid in, cash,
Stock, other Awards, or other property, or an Award may be canceled, forfeited,
or surrendered;
(g)    Prescribe the form of each Award Agreement, which need not be identical
for each Participant;

7

--------------------------------------------------------------------------------



(h)    Decide all other matters that must be determined in connection with an
Award;
(i)    Establish, adopt, or revise any rules and regulations as it may deem
necessary or advisable to administer the Plan; and
(j)    Make all other decisions and determinations that may be required under
the Plan or as the Committee deems necessary or advisable to administer the
Plan.
4.4    DECISIONS BINDING. The Committee’s interpretation of the Plan, any Awards
granted under the Plan, any Award Agreement and all decisions and determinations
by the Committee with respect to the Plan are final, binding, and conclusive on
all parties.
ARTICLE 5
SHARES SUBJECT TO THE PLAN
5.1    NUMBER OF SHARES. Subject to adjustment as provided in Section 14.1, the
aggregate number of shares of Stock reserved and available for grant under the
Plan shall be 28,554,709 shares (which number takes into account all splits of
the Class A common stock effected since the Effective Date and after the
conversion of the University of Phoenix Online common stock into the Stock).
Such share reserve includes (i) the 5,000,000-share increase authorized by the
Board in May 2007 and subsequently approved by the holders of the Company’s
outstanding voting stock, (ii) an additional 5,000,000-share increase authorized
by the Board in January 2008 and subsequently approved by the holders of the
Company’s outstanding voting stock, (iii) the 975,481 shares transferred from
the Company’s Long-Term Incentive Plan, effective June 25, 2009 with the
approval of such transfer by the holders of the Company’s outstanding voting
stock, and (iv) an additional 3,500,000-share increase authorized by the Board
on December 8, 2011.
5.2    LAPSED AWARDS. To the extent that an Award terminates, expires, or lapses
for any reason, any shares of Stock subject to the Award will again be available
for the grant of an Award under the Plan.
5.3    STOCK DISTRIBUTED. Any Stock distributed pursuant to an Award may
consist, in whole or in part, of authorized and unissued Stock, treasury Stock
or Stock purchased on the open market.
5.4    LIMITATION ON NUMBER OF SHARES SUBJECT TO AWARDS. Notwithstanding any
provision in the Plan to the contrary, and subject to adjustment as provided in
Section 14.1, the maximum number of shares of Stock for which one or more Awards
may be granted to any one Participant during a fiscal year of the Company shall
be limited to two million (2,000,000) shares in the aggregate. For this purpose,
any Awards having variable payout, such as Performance-Based Awards, shall be
counted based on the maximum number of shares of Stock issuable thereunder.

8

--------------------------------------------------------------------------------



ARTICLE 6
ELIGIBILITY AND PARTICIPATION
6.1    ELIGIBILITY.
(a)    GENERAL. Persons eligible to participate in this Plan include all
directors, employees, officers, and executives of, and consultants and advisors
to, the Company or a Subsidiary, as determined by the Committee.
(b)    FOREIGN PARTICIPANTS. In order to assure the viability of Awards granted
to Participants employed in foreign countries, the Committee may provide for
such special terms as it may consider necessary or appropriate to accommodate
differences in local law, tax policy, or custom. Moreover, the Committee may
approve such supplements to, or amendments, restatements, or alternative
versions of the Plan as it may consider necessary or appropriate for such
purposes without thereby affecting the terms of the Plan as in effect for any
other purpose; provided, however, that no such supplements, amendments,
restatements, or alternative versions shall increase the share limitations
contained in Section 5.1 of the Plan.
6.2    ACTUAL PARTICIPATION. Subject to the provisions of the Plan, the
Committee may, from time to time, select from among all eligible individuals,
those to whom Awards shall be granted and shall determine the nature and amount
of each Award. No individual shall have any right to be granted an Award under
this Plan.
ARTICLE 7
STOCK OPTIONS
7.1    GENERAL. The Committee is authorized to grant Options to Participants on
the following terms and conditions:
(a)    EXERCISE PRICE. The exercise price per share of Stock under an Option
shall be determined by the Committee and set forth in the Award Agreement;
provided, however, that in no event shall the exercise price per share for any
Option be less than the Fair Market Value per share of Stock on the actual grant
date of that Option.
(b)    TIME AND CONDITIONS OF EXERCISE. The Committee shall determine the time
or times at which an Option may be exercised in whole or in part. The Committee
shall also determine the performance or other conditions, if any, that must be
satisfied before all or part of an Option may be exercised. Unless otherwise
provided in an Award Agreement, an Option will lapse immediately if a
Participant’s employment or services are terminated for Cause.
(c)    PAYMENT. The Committee shall determine the methods by which the exercise
price of an Option may be paid, the form of payment, including, without
limitation, cash, promissory note, shares of Stock (through actual tender or by
attestation), or other property (including broker-assisted “cashless exercise”
arrangements), and the methods by which shares of Stock shall be delivered or
deemed to be delivered to Participants.

9

--------------------------------------------------------------------------------



(d)    EVIDENCE OF GRANT. All Options shall be evidenced by a written Award
Agreement between the Company and the Participant. The Award Agreement shall
include such additional provisions as may be specified by the Committee.
7.2    INCENTIVE STOCK OPTIONS. Incentive Stock Options shall be granted only to
employees and the terms of any Incentive Stock Options granted under the Plan
must comply with the following additional rules:
(a)    EXERCISE PRICE. The exercise price per share of Stock shall be set by the
Committee, provided that the exercise price for any Incentive Stock Option may
not be less than the Fair Market Value as of the date of the grant.
(b)    EXERCISE. In no event may any Incentive Stock Option be exercisable for
more than ten years from the date of its grant.
(c)    LAPSE OF OPTION. An Incentive Stock Option shall lapse under the
following circumstances.
(1)The Incentive Stock Option shall lapse ten years from the date it is granted,
unless an earlier time is set in the Award Agreement.
(2)The Incentive Stock Option shall lapse upon termination of employment for
Cause or for any other reason, other than the Participant’s death or Disability,
unless otherwise provided in the Award Agreement.
(3)If the Participant terminates employment on account of Disability or death
before the Option lapses pursuant to paragraph (1) or (2) above, the Incentive
Stock Option shall lapse, unless it is previously exercised, on the earlier of
(i) the date on which the Option would have lapsed had the Participant not
become Disabled or lived and had his employment status (i.e., whether the
Participant was employed by the Company on the date of his Disability or death
or had previously terminated employment) remained unchanged; or (ii) 12 months
after the date of the Participant’s termination of employment on account of
Disability or death. Upon the Participant’s Disability or death, any Incentive
Stock Options exercisable at the Participant’s Disability or death may be
exercised by the Participant’s legal representative or representatives, by the
person or persons entitled to do so under the Participant’s last will and
testament, or, if the Participant fails to make testamentary disposition of such
Incentive Stock Option or dies intestate, by the person or persons entitled to
receive the Incentive Stock Option under the applicable laws of descent and
distribution.
(d)    INDIVIDUAL DOLLAR LIMITATION. The aggregate Fair Market Value (determined
as of the time an Award is made) of all shares of Stock with respect to which
incentive stock options are first exercisable by a Participant in any calendar
year may not exceed $100,000.00 or such other limitation as imposed by Section
422(d) of the Code, or any successor provision. To the extent that incentive
stock options are first exercisable by a Participant in excess of such
limitation, the excess shall be considered Non-Qualified Stock Options.

10

--------------------------------------------------------------------------------



(e)    TEN PERCENT OWNERS. An Incentive Stock Option shall be granted to any
individual who, at the date of grant, owns stock possessing more than ten
percent of the total combined voting power of all classes of Stock of the
Company only if such Option is granted at a price that is not less than 110% of
Fair Market Value on the date of grant and the Option is exercisable for no more
than five years from the date of grant.
(f)    EXPIRATION OF INCENTIVE STOCK OPTIONS. No Award of an Incentive Stock
Option may be made pursuant to this Plan after the tenth anniversary of the
Effective Date.
(g)    RIGHT TO EXERCISE. During a Participant’s lifetime, an Incentive Stock
Option may be exercised only by the Participant.
ARTICLE 8
STOCK APPRECIATION RIGHTS
8.1    GRANT OF SARS. The Committee is authorized to grant SARs to Participants
on the following terms and conditions:
(a)    RIGHT TO PAYMENT. Upon the exercise of a Stock Appreciation Right, the
Participant to whom it is granted has the right to receive the excess, if any,
of:
(1)    The Fair Market Value of a share of Stock on the date of exercise; over
(2)    The exercise price per share of the Stock Appreciation Right as
determined by the Committee, which shall in no event be less than the Fair
Market Value per share of Stock on the actual grant date of that Stock
Appreciation Right.
(b)    OTHER TERMS. All awards of Stock Appreciation Rights shall be evidenced
by an Award Agreement. The terms, methods of exercise, methods of settlement,
form of consideration payable in settlement, and any other terms and conditions
of any Stock Appreciation Right shall be determined by the Committee at the time
of the grant of the Award and shall be reflected in the Award Agreement.
ARTICLE 9
PERFORMANCE SHARES
9.1    GRANT OF PERFORMANCE SHARE AWARDS. The Committee is authorized to grant
Performance Share Awards to Participants on such terms and conditions as may be
selected by the Committee. The Committee shall have the complete discretion to
determine the number of shares of Stock that may be issued under each such Award
of Performance Shares upon the attainment of the applicable performance
objectives. All Performance Share Awards shall be evidenced by an Award
Agreement.

11

--------------------------------------------------------------------------------



9.2    VESTING AND ISSUANCE PROVISIONS.
(a)    Performance Shares awarded under the Plan shall be structured and
implemented in accordance with the following guidelines:
(1)    The Committee shall, at the time of the Award, establish (i) the
applicable performance objectives that must be attained in order for the
Performance Share Award to vest, (ii) the applicable performance period (which
is to be of at least one year but not more than five (5) years in duration) over
which those performance objectives are to be attained, (iii) the additional
service vesting requirements to be completed during the performance period and
(iv) the issuance date or dates on which the shares of Stock subject to a vested
Performance Share Award are to be issued. The vesting and issuance provisions
applicable to each Performance Share Award, including the additional service
vesting requirements set by the Committee for completion during the applicable
performance period, shall be set forth in the Award Agreement.
(2)    At the end of the performance period, the Committee shall determine the
actual level of attainment for each performance objective and the extent to
which the Performance Shares awarded for that period are to vest and become
payable based on the attained performance levels and the satisfaction of the
applicable service vesting requirements.
(3)    The Performance Shares which so vest shall be paid as soon as practicable
following the end of the performance period, unless such payment is to be
deferred for the period specified by the Committee at the time the Performance
Shares are awarded or the period selected by the Participant in accordance with
the applicable requirements of Code Section 409A. The Committee, in its
discretion, may also at the time of the Award structure one or more Performance
Shares Awards so that an additional period of employment or service with the
Company following the completion of the performance period is required in order
for the Participant to vest in the Performance Shares.
(4)    Performance Shares shall be paid and settled shares of Stock, except to
the extent (if any) otherwise set forth in the Award Agreement.
(5)    Performance Shares may also be structured so that such shares shall be
converted into actual shares of Stock based on a conversion rate that varies
with the level at which each applicable performance objective is actually
attained.
(b)    The Committee shall also have the discretionary authority, consistent
with Code Section 162(m), to structure one or more Performance Share Awards so
that the shares of Stock subject to those Awards shall vest upon the achievement
of pre-established corporate performance objectives based on one or more
Performance Goals and measured over the performance period specified by the
Committee at the time of the Award.
(c)    The Participant shall not have any stockholder rights with respect to the
shares of Stock subject to a Performance Share Award until that Award vests and
the shares of Stock are actually issued thereunder. However, the Committee may
structure one or more Performance Share Awards so that the applicable Award
Agreement provides that dividend-equivalent units shall

12

--------------------------------------------------------------------------------



be credited on outstanding Performance Share Awards and subsequently paid,
either in cash or in actual shares of Stock, subject to such terms and
conditions as the Committee may deem appropriate, but in no event shall any such
dividend-equivalent units vest or otherwise become payable prior to the time the
underlying Performance Share Award vests, and any such credited dividend
equivalents shall accordingly be subject to cancellation and forfeiture to the
same extent as the underlying Performance Share Award in the event the
applicable performance objectives are not attained.
(d)    Except as otherwise set forth in Section 9(e), outstanding Performance
Share Awards shall terminate, and no shares of Stock shall actually be issued in
settlement of those Awards, if the performance goals established for those
Awards are not attained. In no event may any vesting requirements tied to the
attainment of Performance Goals be waived with respect to Performance Share
Awards that were intended, at the time those Awards were made, to qualify as
performance-based compensation under Code Section 162(m), except as otherwise
provided in Section 9.2(e) or Section 13.8.
(e)    Each Performance Share Award outstanding at the time of a Change in
Control shall vest at that time, and the number of shares of Stock that would
otherwise be issuable under such Award at target level attainment of the
applicable performance objectives (or such other level of attainment as is
specified in the Award Agreement) shall be issued as soon as administratively
practicable following the closing of the Change in Control transaction, subject
to the Company’s collection of all applicable withholding taxes. Alternatively,
the number of shares of Stock otherwise issuable under that Performance Share
Award at such target or other specified level shall be converted at that
applicable level into the right to receive the same consideration per share of
Stock payable to the actual holders of the Stock in consummation of the Change
in Control and distributed at the same time as those stockholder payments,
subject to the Company’s collection of the applicable withholding taxes. Such
automatic vesting of the Performance Share Awards at target or other specified
level attainment shall occur pursuant to this Section 9.2(e), even though such
acceleration may result in their loss of performance-based status under Code
Section 162(m).
ARTICLE 10
RESTRICTED STOCK AWARDS
10.1    GRANT OF RESTRICTED STOCK. The Committee is authorized to make Awards of
Restricted Stock to Participants in such amounts and subject to such terms and
conditions as determined by the Committee. All Awards of Restricted Stock shall
be evidenced by a Restricted Stock Award Agreement.
10.2    ISSUANCE AND RESTRICTIONS. Restricted Stock shall be subject to such
restrictions on transferability and other restrictions as the Committee may
impose (including, without limitation, limitations on the right to vote
Restricted Stock or the right to receive dividends on the Restricted Stock).
These restrictions may lapse separately or in combination at such times, under
such circumstances, in such installments, or otherwise, as the Committee
determines at the time of the grant of the Award or thereafter.

13

--------------------------------------------------------------------------------



10.3    FORFEITURE. Except as otherwise determined by the Committee at the time
of the grant of the Award or thereafter, upon termination of employment during
the applicable restriction period, Restricted Stock that is at that time subject
to restrictions shall be forfeited, provided, however, that the Committee may
provide in any Restricted Stock Award Agreement that restrictions or forfeiture
conditions relating to Restricted Stock will be waived in whole or in part in
the event of terminations resulting from specified causes, and the Committee may
in other cases waive in whole or in part restrictions or forfeiture conditions
relating to Restricted Stock.
10.4    CERTIFICATES FOR RESTRICTED STOCK. Restricted Stock granted under the
Plan may be evidenced in such manner as the Committee shall determine, if
certificates representing shares of Restricted Stock are registered in the name
of the Participant, certificates must bear an appropriate legend referring to
the terms, conditions, and restrictions applicable to such Restricted Stock, and
the Company may, at its discretion, retain physical possession of the
certificate until such time as all applicable restrictions lapse.
ARTICLE 11
RESTRICTED STOCK UNIT AWARDS
11.1    GRANT OF RESTRICTED STOCK UNIT AWARDS. The Committee is authorized to
grant Restricted Stock Unit Awards to Participants on such terms and conditions
as may be selected by the Committee. The Committee shall have the complete
discretion to determine the number of restricted stock units subject to each
such Award. All Restricted Stock Unit Awards shall be evidenced by an Award
Agreement.
11.2    VESTING AND ISSUANCE PROVISIONS.
(a)    Shares of Stock issued pursuant to Restricted Stock Unit Awards may, in
the discretion of the Committee, entitle the Participants to receive the shares
of Stock underlying those Awards upon the attainment of designated performance
objectives (which may, but need not, include one or more Performance Goals) or
the satisfaction of specified employment or service requirements or upon the
expiration of a designated time period or the occurrence of a designated event
following the vesting of the Award , including (without limitation) a deferred
distribution date following the termination of the Participant’s employment or
service. The vesting and issuance provisions applicable to each Restricted Stock
Unit Award shall be set forth in the Award Agreement.
(b)    The Committee shall also have the discretionary authority, consistent
with Code Section 162(m), to structure one or more Restricted Stock Unit Awards
so that the shares of Common Stock subject to those Awards shall vest upon the
achievement of pre-established corporate performance objectives based on one or
more Performance Goals and measured over the performance period specified by the
Committee at the time of the Award.
(c)    The Participant shall not have any stockholder rights with respect to the
shares of Stock subject to a Restricted Stock Unit Award until that Award vests
and the shares of Stock are actually issued thereunder. However,
dividend-equivalent units may be paid or credited,

14

--------------------------------------------------------------------------------



either in cash or in actual or phantom shares of Stock, on outstanding
Restricted Stock Unit Awards, subject to such terms and conditions as the
Committee may deem appropriate.
(d)    Outstanding Restricted Stock Unit Awards shall automatically terminate,
and no shares of Stock shall actually be issued in satisfaction of those Awards,
if the performance goals or employment or service requirements established for
those Awards are not attained or satisfied. The Committee, however, shall have
the discretionary authority to issue vested shares of Common Stock under one or
more outstanding Restricted Stock Unit Awards as to which the designated
performance goals or employment or service requirements have not been attained
or satisfied. However, no vesting requirements tied to the attainment of
Performance Goals may be waived with respect to Awards which were intended, at
the time those Awards were made, to qualify as performance-based compensation
under Code Section 162(m), except as otherwise provided in Section 11.2(e) or
Section 13.8.
(e)    Each Restricted Stock Unit Award outstanding at the time of a Change in
Control shall vest at that time, and the shares of Stock subject to those
restricted stock units shall be issued as soon as administratively practicable
following the closing of the Change in Control transaction, subject to the
Company’s collection of all applicable withholding taxes, or shall otherwise be
converted into the right to receive the same consideration per share of Stock
payable to the actual holders of the Stock in consummation of the Changer in
Control and distributed at the same time as those stockholder payments. Such
automatic vesting of the Restricted Stock Unit Awards shall occur pursuant to
this Section 11(e), even though such acceleration may result in their loss of
performance-based status under Code Section 162(m).
ARTICLE 12
PERFORMANCE-BASED AWARDS
12.1    PURPOSE. The purpose of this Article 12 is to provide the Committee the
ability to qualify the Performance Share Awards under Article 9, the Restricted
Stock Awards under Article 10 and the Restricted Stock Unit Awards under Article
11 as “performance-based compensation” under Section 162(m) of the Code. If the
Committee, in its discretion, decides to grant a Performance-Based Award to a
Covered Employee, the provisions of this Article 12 shall control over any
contrary provision contained in Articles 9, 10 or 11.
12.2    APPLICABILITY. This Article 12 shall apply only to those Covered
Employees selected by the Committee to receive Performance-Based Awards. The
Committee may, in its discretion, grant Restricted Stock Awards, Performance
Share Awards or Restricted Stock Unit Awards to Covered Employees that do not
satisfy the requirements of this Article 12. The designation of a Covered
Employee as a Participant for a Performance Period shall not in any manner
entitle the Participant to receive an Award for the period. Moreover,
designation of a Covered Employee as a Participant for a particular Performance
Period shall not require designation of such Covered Employee as a Participant
in any subsequent Performance Period and designation of one Covered Employee as
a Participant shall not require designation of any other Covered Employees as a
Participant in such period or in any other period.

15

--------------------------------------------------------------------------------



12.3    DISCRETION OF COMMITTEE WITH RESPECT TO PERFORMANCE AWARDS. With regard
to a particular Performance Period, the Committee shall have full discretion to
select the length of such Performance Period, the type of Performance-Based
Awards to be issued, the kind and/or level of the Performance Goal, and whether
the Performance Goal is to apply to the Company, a Subsidiary or any division or
business unit thereof.
12.4    PAYMENT OF PERFORMANCE AWARDS. Unless otherwise provided in the relevant
Award Agreement or as approved by the Committee, a Participant must be employed
by the Company or a Subsidiary on the last day of the Performance Period to be
eligible for a Performance Award for such Performance Period. Furthermore, a
Participant shall be eligible to receive payment under a Performance-Based Award
for a Performance Period only if the Performance Goals for such period are
achieved. In determining the actual size of an individual Performance-Based
Award, the Committee may reduce or eliminate the amount of the Performance-Based
Award earned for the Performance Period, if in its sole and absolute discretion,
such reduction or elimination is appropriate.
12.5    MAXIMUM AWARD PAYABLE. The aggregate maximum payable to any one
Participant under a Performance-Based Award is two million (2,000,000) shares of
Stock, subject to adjustment as provided in Section 14.1 and subject to the
aggregate Award limitation of Section 5.4. In the event the Performance-Based
Award is paid in cash, such maximum Performance-Based Award shall be determined
by multiplying two million (2,000,000), subject to adjustment as provided in
Section 14.1 and subject to the aggregate Award limitation of Section 5.4, by
the Fair Market Value of one share of the applicable Stock as of the date of
payout of the Performance-Based Award.
ARTICLE 13
PROVISIONS APPLICABLE TO AWARDS
13.1    STAND-ALONE AND TANDEM AWARDS. Awards granted under the Plan may, in the
discretion of the Committee, be granted either alone, in addition to, or in
tandem with, any other Award granted under the Plan. Awards granted in addition
to or in tandem with other Awards may be granted either at the same time as or
at a different time from the grant of such other Awards.
13.2    EXCHANGE PROVISIONS. The Committee may at any time offer to exchange or
buy out any previously granted Award for a payment in cash, Stock, or another
Award, based on the terms and conditions the Committee determines and
communicates to the Participant at the time the offer is made.
13.3    TERM OF AWARD. The term of each Award shall be for the period as
determined by the Committee, provided that in no event shall the term of any
Incentive Stock Option or a Stock Appreciation Right granted in tandem with the
Incentive Stock Option exceed a period of ten years from the date of its grant.
13.4    FORM OF PAYMENT FOR AWARDS. Subject to the terms of the Plan and any
applicable law or Award Agreement, payments or transfers to be made by the
Company or a Subsidiary on the grant or exercise of an Award may be made in such
forms as the Committee

16

--------------------------------------------------------------------------------



determines at or after the time of grant, including without limitation, cash,
promissory note, Stock, other Awards, or other property, or any combination, and
may be made in a single payment or transfer, in installments, or on a deferred
basis, in each case determined in accordance with rules adopted by and at the
discretion of, the Committee
13.5    LIMITS ON TRANSFER. No right or interest of a Participant in any Award
may be pledged, encumbered, or hypothecated to or in favor of any party other
than the Company or a Subsidiary, or shall be subject to any lien, obligation,
or liability of such Participant to any other party other than the Company or a
Subsidiary. Except as otherwise provided by the Committee, no Award shall be
assignable or transferable by a Participant other than by will or the laws of
descent and distribution.
13.6    BENEFICIARIES. Notwithstanding Section 13.5, a Participant may, in the
manner determined by the Committee, designate a beneficiary to exercise the
rights of the Participant and to receive any distribution with respect to any
Award upon the Participant’s death. A beneficiary, legal guardian, legal
representative, or other person claiming any rights under the Plan is subject to
all terms and conditions of the Plan and any Award Agreement applicable to the
Participant, except to the extent the Plan and Award Agreement otherwise
provide, and to any additional restrictions deemed necessary or appropriate by
the Committee. If the Participant is married, a designation of a person other
than the Participant’s spouse as his beneficiary with respect to more than 50%
of the Participant’s interest in the Award shall not be effective without the
written consent of the Participant’s spouse. If no beneficiary has been
designated or survives the Participant, payment shall be made to the person
entitled thereto under the Participant’s will or the laws of descent and
distribution. Subject to the foregoing, a beneficiary designation may be changed
or revoked by a Participant at any time provided the change or revocation is
filed with the Committee.
13.7    STOCK CERTIFICATES. All Stock certificates delivered under the Plan are
subject to any stop-transfer orders and other restrictions as the Committee
deems necessary or advisable to comply with Federal or state securities laws,
rules and regulations and the rules of any national securities exchange or
automated quotation system on with the Stock is listed, quoted, or traded. The
Committee may place legends on any Stock certificate to reference restrictions
applicable to the Stock.
13.8    ACCELERATION UPON A CHANGE OF CONTROL. If a Change of Control occurs,
all outstanding Options, Stock Appreciation Rights, and other Awards that relate
to the grant of Stock shall become fully exercisable and all restrictions on
such outstanding Awards shall lapse. Shares subject to outstanding Restricted
Stock Unit Awards or Performance Share Awards shall vest and become immediately
issuable at the closing of such Change in Control (or shall otherwise be
converted into the right to receive the same consideration per share of Stock
payable to the actual holders of the Stock in consummation of the Change in
Control and distributed at the same time as those stockholder payments). To the
extent that this provision causes Incentive Stock Options to exceed the dollar
limitation set forth in Section 7.2(d), the excess Options shall be deemed to be
Non-Qualified Stock Options. Upon, or in anticipation of, such an event, the
Committee may cause every Award outstanding hereunder to terminate at a specific
time in the future and shall give each

17

--------------------------------------------------------------------------------



Participant the right to exercise such Awards during a period of time as the
Committee, in its sole and absolute discretion, shall determine.
ARTICLE 14
CHANGES IN CAPITAL STRUCTURE
14.1    GENERAL. In the event stock dividend is declared upon the Stock, the
number of shares of Stock subject to the Plan and subject to each outstanding
Award shall be increased proportionately, and the exercise price or issue price
per share (if any) in effect for that Award shall also be equitably adjusted to
reflect such stock dividend: provided, however, that that the aggregate exercise
price or issue price shall remain the same. Should any change be made to the
outstanding Stock by reason of any stock split or split-up, recapitalization,
combination of shares, exchange of shares, spin-off transaction, extraordinary
dividend or distribution or other change affecting the outstanding Stock as a
class effected without the Company’s receipt of consideration, or should the
value of outstanding shares of Stock be substantially reduced as a result of a
spin-off transaction or an extraordinary dividend or distribution, or should
there occur any merger, consolidation or other reorganization, then equitable
adjustments shall be made by the Committee to the number and/or class of
securities issuable under the Plan, the maximum number and/or class of
securities for which Awards may be made to any one Participant and the number
and/or class of securities subject to each outstanding Award and the exercise
price or issue per share (if any) in effect for that Award in such manner as the
Committee deems appropriate to preclude the dilution or enlargement of rights
under such Award, and such adjustments shall be final, binding and conclusive;
provided, however, that in the event of a Change of Control, the adjustments (if
any) shall be made in accordance with the applicable provisions of Section 13.8
governing Change of Control transactions. Notwithstanding the above, the
conversion of any convertible securities of the Company shall not be deemed to
have been “effected without the Company’s receipt of consideration.
ARTICLE 15
AMENDMENT, MODIFICATION, AND TERMINATION
15.1    AMENDMENT, MODIFICATION, AND TERMINATION. With the approval of the
Board, at any time and from time to time, the Committee may terminate, amend or
modify the Plan; provided, however, that to the extent necessary and desirable
to comply with any applicable law, regulation, or stock exchange rule, the
Company shall obtain shareholder approval of any Plan amendment in such a manner
and to such a degree as required.
15.2    AWARDS PREVIOUSLY GRANTED. No termination, amendment, or modification of
the Plan shall adversely affect in any material way any Award previously granted
under the Plan, without the written consent of the Participant.

18

--------------------------------------------------------------------------------



ARTICLE 16
GENERAL PROVISIONS
16.1    NO RIGHTS TO AWARDS. No Participant, employee, or other person shall
have any claim to be granted any Award under the Plan, and neither the Company
nor the Committee is obligated to treat Participants, employees, and other
persons uniformly.
16.2    NO SHAREHOLDER RIGHTS. No Award gives the Participant any of the rights
of a shareholder of the Company unless and until shares of Stock are in fact
issued to such person in connection with such Award.
16.3    WITHHOLDING. The Company or any Subsidiary shall have the authority and
the right to deduct or withhold, or require a Participant to remit to the
Company, an amount sufficient to satisfy Federal, state, and local taxes
(including the Participant’s FICA obligation) required by law to be withheld
with respect to any taxable event arising as a result of this Plan. With the
Committee’s consent, a Participant may elect to have the Company withhold from
the Stock that would otherwise be received upon the exercise of any Option or
Stock Appreciation Right or the issuance of Stock pursuant to any vested
Restricted Stock Unit Award, a number of shares of Stock having a Fair Market
Value equal to the minimum statutory amount necessary to satisfy the
Participant’s applicable federal, state, local and foreign income and employment
tax withholding obligations with respect to such exercise or issuance.
16.4    NO RIGHT TO EMPLOYMENT OR SERVICES. Nothing in the Plan or any Award
Agreement shall interfere with or limit in any way the right of the Company or
any Subsidiary to terminate any Participant’s employment or services at any
time, nor confer upon any Participant any right to continue in the employ of the
Company or any Subsidiary.
16.5    UNFUNDED STATUS OF AWARDS. The Plan is intended to be an “unfunded” plan
for incentive compensation. With respect to any payments not yet made to a
Participant pursuant to an Award, nothing contained in the Plan or any Award
Agreement shall give the Participant any rights that are greater than those of a
general creditor of the Company or any Subsidiary.
16.6    INDEMNIFICATION. To the extent allowable under applicable law, each
member of the Committee or of the Board shall be indemnified and held harmless
by the Company from any loss, cost, liability, or expense that may be imposed
upon or reasonably incurred by such member in connection with or resulting from
any claim, action, suit, or proceeding to which he or she may be a party or in
which he or she may be involved by reason of any action or failure to act under
the Plan and against and from any and all amounts paid by him or her in
satisfaction of judgment in such action, suit, or proceeding against him or her
provided he or she gives the Company an opportunity, at its own expense, to
handle and defend the same before he or she undertakes to handle and defend it
on his or her own behalf. The foregoing right of indemnification shall not be
exclusive of any other rights of indemnification to which such persons may be
entitled under the Company’s Articles of Incorporation or Bylaws, as a matter of
law, or otherwise, or any power that the Company may have to indemnify them or
hold them harmless.

19

--------------------------------------------------------------------------------



16.7    RELATIONSHIP TO OTHER BENEFITS. No payment under the Plan shall be taken
into account in determining any benefits under any pension, retirement, savings,
profit sharing, group insurance, welfare or other benefit plan of the Company or
any Subsidiary.
16.8    EXPENSES. The expenses of administering the Plan shall be borne by the
Company and its Subsidiaries.
16.9    TITLES AND HEADINGS. The titles and headings of the Sections in the Plan
are for convenience of reference only, and in the event of any conflict, the
text of the Plan, rather than such titles or headings, shall control.
16.10    FRACTIONAL SHARES. No fractional shares of stock shall be issued and
the Committee shall determine, in its discretion, whether cash shall be given in
lieu of fractional shares or whether such fractional shares shall be eliminated
by rounding up or down as appropriate.
16.11    SECURITIES LAW COMPLIANCE. With respect to any person who is, on the
relevant date, obligated to file reports under Section 16 of the Exchange Act,
transactions under this Plan are intended to comply with all applicable
conditions of Rule 16b-3 or its successors under the Exchange Act. To the extent
any provision of the Plan or action by the Committee fails to so comply, it
shall be void to the extent permitted by law and voidable as deemed advisable by
the Committee.
16.12    GOVERNMENT AND OTHER REGULATIONS. The obligation of the Company to make
payment of awards in Stock or otherwise shall be subject to all applicable laws,
rules, and regulations, and to such approvals by government agencies as may be
required. The Company shall be under no obligation to register under the
Securities Act of 1933, as amended, any of the shares of Stock paid under the
Plan. If the shares paid under the Plan may in certain circumstances be exempt
from registration under the Securities Act of 1933, as amended, the Company may
restrict the transfer of such shares in such manner as it deems advisable to
ensure the availability of any such exemption.
16.13    Notwithstanding anything to the contrary set forth in this Plan, to the
extent necessary to comply with applicable law (including, without limitation,
Sections 162(m) and 409A of the Code), the Committee may provide for different
terms and conditions with respect to an Award than those set forth in the Plan.
16.14    GOVERNING LAW. The Plan and all Award Agreements shall be construed in
accordance with and governed by the laws of the State of Arizona.



20